DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on December 28, 2021.  Claim(s) 1, 3-5, and 7-10 is/are currently pending in the instant application.  The application claims priority to Korean application 10-2018-0159763 filed on December 12, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 3-5, 7, 8, and 10 as well as the cancelation of claims 2 and 6 in the response on 09/16/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-5, and 7-10 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 10.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
Collecting, by the processing circuit, a plurality of news articles on the Internet; 
Selecting, by the processing circuit, an analysis target; 
classifying, by the processing circuit, news articles related to the analysis target business among the plurality of collected news articles into analysis target articles; 
training, by the processing circuit, a machine learning algorithm model, using training data;
determining, using the trained machine learning algorithm model and by the processing circuit, a risk level for each of the analysis target articles; 
generating, by the processing circuit, feature vectors representing each group by performing grouping of the analysis target articles based on the risk level determined using the trained machine learning algorithm model; and 
predicting, by the processing circuit, a predefined risk of the analysis target based on the generated feature vectors.
wherein the determining of the risk level for each of the analysis target articles comprises, after adopting the machine learning algorithm model being trained and performing regression or itemization analysis on the collected news articles using the machine learning algorithm model being trained, determining the risk level for each of the analysis target articles using a risk calculation algorithm derived through the regression or itemization analysis, 
wherein the generating of the feature vectors representing each group by performing the grouping of the analysis target articles based on the determined risk level comprises classifying a risk level into a plurality of sections based on the risk level determined using the trained machine learning algorithm model for the analysis target articles, and through this, performing grouping of the analysis target articles.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as concepts performed in the human mind.  Collecting data (information) on the internet, selecting a target, classifying data, calculating risk, generating vectors, and calculating default risk recites concepts performed in the human mind.  That is, other than reciting “performed by a computer system” and “machine learning algorithm model”, nothing in the claim elements precludes the steps from being practically performed in the mind. For example, but for the “by a computer system” and “machine learning algorithm model” the context of the claim encompasses a user collecting news articles, selecting a target, classifying articles related to the target, calculating risk for each article, generating vectors for each group Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer system with processor and a machine learning algorithm model (Claim 1) and/or a computing system with a processor with a machine learning algorithm model (Claim 10). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 10 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, the machine learning algorithm is generically claimed as being performed by a processor and is merely executed with a computer used as a tool to perform the abstract idea. Mere ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-9 further define the abstract idea that is present in their respective independent claims1 and 10 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9 are directed to an abstract idea.  Thus, the claims 1-10 are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the determining of the risk level foe ach of the analysis target articles comprises, after adopting the machine learning algorithm model being trained”.  Based on the language being used by the Applicant it is unclear if there is a single machine learning model algorithm being claimed or if a second (and different model) is being trained.  The claim limitation has a specified training step for the machine learning model.  The next step references that training by stating “using the trained machine learning”.  The underlined language of the claim presented above, does reference the machine learning in the same manner.  Rather than stating after adopting the trained machine learning algorithm model, which is worded to similar to the rest of the claim, the language used is “machine learning algorithm model being trained”.  This seemingly conflicts with the previous language.  The use of the word “the” before “machine learning algorithm being trained” makes one believe it’s the prior trained algorithm based on the antecedent basis.  However, we have also established that the machine learning model has already been trained so to state that “the machine learning algorithm model being trained” indicates that there is either the possibility that there is a second machine learning model being trained or that the initial trained model is undergoing a second training step.  Based on the disclosure one would think the second training step is possible however the language of the claim is not clear in the context of the training of the machine learning model.  Further, if the second possibility is true (a second training step) then it’s not clearly defined what the additional training date being used for training is or where it was developed form.  For these reasons, at least claim 1 and 10 are indefinite.  Dependent claims 2-9 also suffer the same indefiniteness based on the independent claims. 

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.  The arguments begin on page 7 of the remarks with the arguments regarding the rejection under 35 U.S.C. § 101.  The Applicants argue that the claims are eligible under 35 U.S.C. § 101.  The arguments .  
The Examiner disagrees with the argument.  It has been previously explained how the application of mental processes has been applied as the steps of at least claim 1 are steps which can be performed by the human mind but for the application of a computer (processor) and machine learning.  In this case both the computer and the machine learning algorithm model are generically claimed elements where are merely using a computer as a tool to perform the otherwise abstract ideas.  It is noted that the Applicant states that “The Office asserts “the claims are directed to a mathematical calculation” (see Office Action, at pages 2-3)”.  The Examiner did not cite mathematical calculation at any point in the Final Rejection (mailed 09/28/2021).  This argument is moot as the Examiner cannot find where on pages 2-3 the Applicant sees the claims being directed to a mathematical calculation.

The Applicants arguments continue (remarks pages 8-9) discussing the elements of claim and one bold highlighting the processing circuit and the machine learning algorithm model.  The Applicants position is that the claimed features can/would/could not be practically performed in the human mind or correspond to manual activities.  Further, the argument is that the claims are not directed to either of the three categories (mathematical concepts, mental processes, and certain methods of organizing human activity [it is noted that CMOHA is not directly stated in the remarks but subgroups within the organizing human activity (fundamental economic practices and managing personal behavior or relationships or interactions between people)].  The Applicant further asserts that the Office has not provided reasoned rationale for the rejection.
The Examiner disagrees with the Applicant.  First, the previous Office action is quite clear that the claims are directed to mental processes as concepts which can be performed in the human mind, but for the limitations to a processor and machine learning algorithm.  The processor and machine learning are generically claimed and in the case of machine learning, non-inventive and using generic well-known machine learning techniques.  This constitutes applying the judicial exception to a computer which is merely being used as a tool to perform the exception.  Also, the examiner pointed out specifically which steps are ones in which the human mind is capable of performing.  Collecting data (articles) classifying 

The arguments further state (remarks pages 9-10) that based on the July 2015 update that claimed concepts should not be identified unless it is similar to a concept that the courts have identified and that Examiners should not go beyond the concept the courts have identified as abstract.  The Applicant also included that “the Office has provided no rationale evidencing that the claimed subject matter is similar to what the courts have identified as an abstract idea, and provided even no citation of any court-identified cases with respect to the above noted features as a whole. 
The Examiner does not agree with the Applicant and the arguments are not persuasive.  The Applicant is using requirements which are based on the July 2015 update.  There are newer requirements which have become the standard for claims rejected under 35 U.S.C. § 101.  These include the 2019 Patent Eligibility Guidance (2019 PEG) and the October update (Oct. 2019 update) to the PEG.  The guidance has the Examiner looking at the three groupings of abstract concepts which have one or more subgroupings within the overall abstract idea groups.  The Applicants demand for related court cases is not how the examining corps has been instructed to perform the analysis and written opinion of each claim set.  The examiner does not rely on citing one or more specific court identified cases.  These cases can still be referenced when responding to arguments but are not cited specifically when rejecting a claim under 101.  The instant claims are not eligible under the 2019 PEG October update.  Additionally, the Examiner has not overgeneralized the claims when considering them as a whole.  The claims are not integrated into a practical application as the computer is used merely as a tool to perform the abstract idea MPEP 2106.05(f).

Next, the Applicants argue that the claims are similar to Example 39 (remarks pages 10-11) where the example claims include training a neural network for facial detection.  The Applicant equates the training of a neural network in the example to the training of a machine learning algorithm model in the instant claims.  
the collected set of digital facial images, the modified set of digital facial images and a set of digital non-facial images.  By comparison the instant claims are only collecting news article data.  This does not require a computer but can come from print sources such as magazine and newspaper.  The process steps do not require a computer for a person to collect data (news articles), classify them based on the target organizing, determine a risk level for each article, generate vectors representing each grouping of target articles, and predicting risk based on the vectors where the risk analysis uses mathematical concepts (Regression and itemization analysis) for determining risk level.  The application of a computer is merely using a computer as a tool to perform the abstract idea. 

The arguments further argue at under prong 2 the claims are integrated into a practical application with the recitation of a processing circuit and a machine learning algorithm model (remarks pages 11-13).  The arguments further state that the abstract idea has been integrated into a practical application (remarks page 13).  That claim 1 is not practically performed in the mind or mental activity and is not directed to a mathematical concept of calculation.  Further that as a whole the claims are significantly more than the exception.  And that the claims use a trained machine learning model with improved and unique approaches.
The Examiner disagrees. The response to arguments above have been answered the practical application argument as well as the lack of mathematical concept cited against the claims.  Additionally, the argument to “significantly more” is not persuasive as the processor and machine learning algorithm 

The argument (Remarks pages 13-14) directed to specific improvement to a technological field by a processor and a predefined risk using a machine learning algorithm model where the claims are significantly more than the exception.  The Applicant cites 2014 interim guidelines and argues that the improvement to technology is improving the accuracy of risk label calculations and risk prediction.   For these reasons the Applicant submits that the claims are patent eligible.  
The Examiner strongly disagrees with the arguments.  First, the Examiner does not find an improvement to the computer or the technological field especially where the machine learning is generically claimed, using known machine learning techniques.  Further, the training data in this instance is unknown and as claim does not even have to deal with the prediction system.  The language used in the claim is that the machine learning algorithm model is trained using training data.  The claim is so broad that the training data is unknown and may not have anything to do with the prediction system.  Under broadest reasonable interpretation the machine learning algorithm model is pre-trained using unknown training data and utilizes well known and conventional machine leaning techniques.  
Also, the Applicant cites several paragraphs of the specification supporting the improvement as improved accuracy of the risk calculation or risk prediction.  First, risk analysis is cited under Certain methods of organizing human activity – fundamental economic principles or practices which including mitigating risk.  Second, the improvement in accuracy is generally not found to be significantly more or is view as extra solution activity because it has been ruled on previously (see OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible).  Therefore, the claim that the improvement is accuracy of a prediction is insufficient to integrate the claim into practical application.  

In summary, the amendments and arguments are not persuasive and the claims remain rejected under 35 U.S.C. § 101.  The claims are not in condition for allowance at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        February 23, 2022